Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 19, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
While working as a bus boy in a restaurant, claimant was instructed by his assistant manager to serve a table of new customers a dessert that had been especially prepared by the owner’s wife. When claimant refused to cooperate, the assistant manager instructed him to leave the table. Claimant then left the employer’s premises and never returned. After various hearings, which resulted in a default decision and subsequent applications by claimant and the employer to reopen the case, the Unemployment Insurance Appeal Board reopened the case and ruled that claimant was disqualified from receiving unemployment insurance benefits because he had voluntarily left his employment without good cause. This appeal by claimant ensued.
We affirm. It is well settled that dissatisfaction with one’s supervisor or working conditions does not constitute good cause for leaving one’s employment (see, Matter of Solano [Sweeney], 234 AD2d 845). Here, one of the employer’s witnesses testified that claimant did not like working with the assistant manager and that this was why claimant declined to return to work when requested to do so by his employer. Although claimant stated that he was discharged by the assistant manager on the evening in question, the assistant manager denied terminating claimant, and this conflicting testimony merely raised a question of credibility for the Hearing Officer to resolve (see, Matter *677of Braband [RF Technologies—Sweeney], 239 AD2d 627, 628). Inasmuch as substantial evidence supports the Board’s decision, we decline to disturb it.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.